JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. It is
ORDERED AND ADJUDGED that the district court’s orders filed October 13, 2004 and November 18, 2004 be affirmed. Lower courts lack jurisdiction to review decisions of the United States Supreme *838Court or to compel Supreme Court clerks to take any action. See Marin v. Suter, 956 F.2d 339, 340 (D.C.Cir.1992) (per curiam). Furthermore, these clerks enjoy absolute immunity from damages for performance of tasks that are an integral part of the judicial process. See Sindram v. Suda, 986 F.2d 1459, 1460 (D.C.Cir.1993) (per curiam).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.